DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the main resistive heaters”; however, claim 1 from which claim 3 depends recites 
“a main resistive heater.”   Appropriate correction is required.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 8,637,794) in view of Wang et al. (US 6,490,146).
With regard to claim 1, Singh teaches a method for controlling a temperature of a support surface on a substrate support assembly (FIG. 1), the method comprising: measuring the temperature profile of the substrate support surface with one or more temperature sensors (803) (col. 9, ln. 63 to col. 10, ln. 4); comparing the temperature profile to a desired temperature profile (col. 9, ln. 63 to col. 10, ln. 4); creating a temperature profile map for the support surface in response to the comparison of the temperature profile to the desired temperature map (col. 9, ln. 63 to col. 10, ln. 4); and controlling power to a plurality of spatially tunable heaters (801) in accordance with the temperature profile map (“Voltage and current sensors can also be implemented if desired. These sensors can be configured to measure parameters such as temperatures on different locations on the substrate and power of heater zones. These measured parameters are sent to the control and power circuit to be compared with set targets of these parameters so that the control and power circuit can adjust the power delivered to the heater zones accordingly in order to minimize the difference between the measured parameters and their set targets….”, col. 9, ln. 63 to col. 10, ln. 4), wherein power to each spatially tunable heater is individually and independently controlled by a tuning heater controller (805) (col. 9, ln. 63 to col. 10, ln. 4).
Singh does not teach applying power to a main resistive heater formed in a substrate support wherein the power is supplied to achieve a desired temperature profile for the support surface; however, Wang teaches a resistive heating element 255 embedded in a substrate (“The resistive heating element 255 is electrically connected to the heater power supply 260 by heater connectors 270 a,b that comprise a refractory metal and are bonded to the resistive heating element 255 by infiltration of a metal having a relatively low melting temperature. The heater power supply 260 comprises a source which has a power output of from about 500 to about 3500 watts, and which can be adjusted to provide a current level that achieves a desired substrate temperature. Preferably, a temperature controller 275 is provided to monitor the substrate temperature and adjust the output of the heater 235 to maintain the substrate 30 at temperatures from about 25 to about 500° C…..”, col. 10, ln. 15-30).  
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Singh reference, to include pplying power to a main resistive heater formed in a substrate support wherein the power is supplied to achieve a desired temperature profile for the support surface, as suggested and taught by Wang, for the purpose of providing a desired substrate temperature (col. 10, ln. 15-30).   
With regard to claim 2, Singh teaches the one or more temperature sensors provides temperature feedback information to the tuning heater controller (“temperature sensors for providing temperature feedback signals…”, (col. 6, ln. 43-45).
With regard to claim 3, Singh teaches controlling the operations of a cooling base (105), and the power applied by a tuning heater power source to the spatially tunable heaters (801) with the tuning heater controller (805/809).   Furthermore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to utilize the controller of Singh to control the the power applied by the main heater power source to the main resistive heaters of Wang as a matter of routine experimentation and/or since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 4, Singh teaches the spatially tunable heaters (801) provide localized adjustments to the temperature profile of the substrate support surface (col. 9, ln. 10-57).
With regard to claim 5, Singh teaches the spatially tunable heaters (801) reduce variations in the temperature profile, with regard to the limitation of to about +/−0.3 degrees Celsius, it is submitted that such a limitation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation.
With regard to claim 6, Singh teaches the tuning heater controller (805/809) simultaneously provides power to two or more spatially tunable heaters (801) at different overlapping time intervals (col. 9, ln. 10 to col. 10, ln. 26).
With regard to claim 7, Singh teaches the temperature profile map correlates the temperature to the power distribution curve for each spatially tunable heater (801) (“For example, with a 10-by-10 grid of heater zones, heater zones in row number N are connected to a power supply line number N; heater zones in column number M are connected to a power return line number M. The high side MCU may control heating such that each of the power supply lines is connected to the power supply for 100 ms, sequentially. For example, during the 100 ms of time when power supply line number 3 is connected to the power supply, the MCU is operable to connect power return lines number 7, 8, and 9 to the floating reference for 10, 50 and 100 ms, respectively, as directed by the particular heating requirement during this 100 ms. Thus, the heater zone in row number 3 and column number 7 has a duty cycle of 1%; the heater zone in row number 3 and column number 8 has a duty cycle of 5%; the heater zone in row number 3 and column number 9 has a duty cycle of 10%. In this particular example, the maximum peak power for each heater zone would be set to ten times the average maximum power desired….”, col. 9, ln. 40-57).
With regard to claim 8, Singh teaches the tuning heater controller comprises: an electrical controller (805/809), wherein the electrical controller (805/809) is configured to provide individually controllable power to each spatially tunable heater (801) (col. 9, ln. 10 to col. 10, ln. 26); and an optical controller (807) optically connected to an external controller (805/809) and configured to transmit instructions to the electrical controller (805/809) for powering each spatially tunable heater (801) (col. 9, ln. 10 to col. 10, ln. 26; FIG. 8).
With regard to claim 9, Singh teaches the logic is in the optical controller (807) of the tuning heater controller (“One embodiment of the heater control electronics is depicted in FIG. 8. A low side controller 809 may be a microcontroller unit (MCU) or a higher level device such as a computer (PC). Through an optical coupler 807, the low side controller communicates digitally to the high side MCU 805 which interacts with the heater zones 801, sensors 803, and any auxiliary circuits 802. If the high side MCU 805 has sufficient capability and local memory, any set-point and program may be preloaded into the high side MCU 805 before each run, thus eliminating the need of a real-time link to the low side controller 809. 804 represents one-way communication links between modules. 806 represents two-way communication links between modules….”, .
With regard to claim 10, Singh teaches a fiber optic interface (interface of 807) coupling the optical controller to the electrical controller (805/809) wherein the optical interface is not subject to electromagnetic interference or radio frequency (RF) energy (col. 9, ln. 10-22).
With regard to claim 11, Singh teaches fiber optic interface (interface of 807) is a fiber optic cable (col. 9, ln. 10-22).
With regard to claim 12, Singh teaches the electrical controller (807) further has an optical converter is coupled to the optical controller, wherein the optical converter is configured to provide signals controlling the function of the spatially tunable heaters from the optical controller (col. 9, ln. 10-22; FIG. 8).
With regard to claim 13, Singh teaches the electrical controller (805/809) further has a plurality of switches, wherein each switch accepts a positive power lead to control individual spatially tunable heaters (“By suitable electrical switching arrangements, it is possible to connect a pair of power supply 201 and power return 202 lines to a power supply (not shown), whereby only the heater zone connected to this pair of lines is turned on. The time-averaged heating power of each heater zone can be individually tuned by time-domain multiplexing. In order to prevent crosstalk between different heater zones, a rectifier 250 (e.g. a diode) may be serially connected between each heater zone and the power supply lines connected thereto (as shown in FIG. 2), or between each heater zone and the power return lines connected thereto (not shown). The rectifier can be physically located in the heating plate or any suitable location. Alternatively, any current blocking arrangement such as solid state switches can be used to prevent crosstalk….”, col. 4, ln. 63 to col. 5, ln. 10).
With regard to claim 15, Singh teaches the tuning heater controller has an RF filter isolating the controller from the tunable heaters (“FIG. 7B shows a schematic of an embodiment of RF filtration or isolation, wherein no filters or isolators are connected on the heater zone power supply and power return lines and the control and power circuit 705 is connected to a filter or isolator 706B, which is connected to the electric ground 701. The primary heaters (not shown), if present in the substrate support assembly, preferably have separate filters or isolators due to their high power. In this approach, the control and power circuit 705 floats at the RF potential or “high side”. This approach allows multiple heater zones to share only one filter or isolator.”, col. 8, ln. 46-56).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e, a new indpendnet claim which includes all of the limitations of claims 14, 13, 12, 8, 7, and 1).
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761